Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on January 28, 2021. Claims 19-26, 28-29 and 32 are currently pending. 

Allowable Subject Matter
Claims 19-26, 28-29 and 32 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggests a system for controlling CRT therapy that includes: sensing circuitry for determining a heart rate of a patient and processing circuitry for selecting  a stored interval value between an atrial event and ventricular event based on the determined heart rate and choosing whether delivery fusion or biventricular pacing based on the selected store interval in which the memory circuitry is configured to store, in association with each of the plurality of heart rates, a respective value for each of a first interval between an intrinsic atrial event and the ventricular event and a second interval between a paced atrial event and the ventricular event, and wherein the processing circuitry is configured to: determine whether an atrial event for the current cardiac cycle was intrinsic or paced; and select either the value for the first interval or the value for the second interval based on the determination, respectively in combination with the other claim limitations. Additionally, in view of the art that is relevant to the claimed invention the prior art of record fails to teach or reasonably suggests the processing circuitry being configured to: compare the selected one of the stored values for the interval to a threshold value; control the therapy delivery circuitry of the implantable medical device system to deliver fusion pacing in response to the selected one of the stored values being less than the threshold value; and control the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                   

/REX R HOLMES/Primary Examiner, Art Unit 3792